ALLOWANCE WITH EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is the examiner’s understanding that the dark portions at the end of the screws, annotated below in Figs. 1, 2, 4, 5, and 6, are the threads commonly known at the ends of a screw. They are shown dark because the lines showing the threads are so close together they can’t be seen in a drawing of this scale. The absence of clarity of the threads doesn’t prohibit an understanding of the overall appearance of the design of the display mount.  In a telephone communication with Jie Yang on 02/12/2021, it was further clarified that the below annotated portions of the claimed design are commonly known thread ends of a screw. 

    PNG
    media_image1.png
    416
    237
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    661
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    459
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    657
    165
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    662
    181
    media_image5.png
    Greyscale

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Specification
For further clarity, the following figure descriptions have been amended as follows:
-- Fig. 1 is a front perspective view of a Display Mount showing my new design, shown in an open state;
Fig. 2 is a rear perspective view of the Display Mount in Fig. 1, shown in a folded state;
Fig. 3 is a front view of the Display Mount of Fig. 1; --

Conclusion
The claimed design is patentable over the references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAM KWON whose telephone number is (571)272-9081.  The examiner can normally be reached on Monday - Friday, 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./
Examiner
Art Unit 2914



/BARBARA FOX/Supervisory Patent Examiner, Art Unit 2914